Title: To Thomas Jefferson from the South Carolina Delegates in Congress, 25 April 1788
From: South Carolina Delegates
To: Jefferson, Thomas


          
            
              Sir
            
            New York April 25th. 1788.
          
          We receiv’d by the Juno from Havre your Excellency’s Favor of the 13th Jany. last, accompanied by a Letter and a Cask of Rice to be forwarded to Mr. Drayton in Charleston. The Letter was forwarded on the day it came to us, but the rice cou’d not be sent by the same Conveyance. It is, however, now on board a Vessel ready to sail for that place, and we are hopeful it will arrive before the sowing Season is too far advanced to give it a Trial. As Citizens of South Carolina we beg Leave to express our thankful Acknowledgements for your Attention to the Interests of that State.
          We have the Honor to be with the most perfect respect Your Excellency’s Obedt. humb. Servts.,
          
            Dl. HugerJohn ParkerThos. Tud. Tucker
          
        